Citation Nr: 9906710	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  93-06 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Mrs. L.R.



ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1943 to 
July 1945.  The appellant is his widow.

This appeal was originally before the Board of Veterans' 
Appeals (Board) from a rating action from the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Francisco, 
California.  The claim was subsequently transferred to the 
Oakland, California, RO.  By means of a decision dated in 
December 1994, the Board remanded this claim for further 
development.  Subsequent decisions by the RO have continued 
to deny the claim.


FINDINGS OF FACT

1.  The veteran died from hypertensive cardiovascular 
disease.  

2.  A cardiovascular disorder was not shown until many years 
after separation from service.

3.  The veteran's death was not related to any service-
connected disability or any medication taken for his service-
connected disabilities.

4.  The claim for service connection for the cause of the 
veteran's death is not plausible.


CONCLUSION OF LAW

A claim for service connection for the cause of the veteran's 
death is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991), 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical records do not indicate any 
cardiovascular disorder.  His separation physical examination 
report, dated in July 1945, indicates that his cardiovascular 
system was normal.  It is noted that he was found to have 
osteochondritis which rendered him unable to perform his 
military duties and for which he was medically discharged.  

Post-service medical evidence of record show that the first 
indication of any heart problems was many years after 
separation from service.  The Board notes that a September 
1977 VA treatment note indicates that the veteran reported 
that he was advised that he had "insufficiency of heart."  
Records dated in December 1981 indicate than an 
electrocardiogram (ECG) showed an anterior lateral myocardial 
infarct of undetermined age.  A cardiology examination 
report, dated in December 1981 indicates that he reported 
that he became aware of his heart problem 15 years earlier by 
means of an ECG, which showed cardiac insufficiency.  He 
stated that 15 years earlier, his " 'heart started to turn 
over while driving in a tunnel.' " His blood pressure at the 
time of examination was 160/100.  He was diagnosed with 
coronary artery disease.  

The veteran died in June 1992 due to hypertensive 
cardiovascular disease.  At the time of his death, he was 
service-connected for right and left total hip replacement, 
right shoulder degenerative changes with tendonitis, left 
shoulder degenerative changes, arthritis of the ankles and 
lumbosacral spine, post-operative release of right and left 
carpal tunnel syndrome, left thoracic outlet syndrome, and 
gastritis.  He was rated 100 percent disabled due to 
unemployability at the time of death; this rating had been in 
effect since May 1991.

The appellant contends that the veteran's death resulted from 
medication prescribed for his service-connected disabilities 
as well as stress caused by his service-connected 
disabilities.  She has submitted a statement from the VA 
Medical Center in Palo Alto, California, which indicates that 
stress may be internalized under certain circumstances and 
may lead to high blood pressure.  The statement also 
indicates that many of the components of the stress response 
are contributing factors to clogging up blood vessels.

A June 1992 VA medical documentation indicates that the 
appellant reported that the veteran had been having a lot of 
pain in his shoulders.  The physician reported that an 
autopsy was performed, but that the results were not 
available, and that the coroner reported the cause of death 
as hypertensive cardiovascular disease.  The physician stated 
that from the veteran's history, the possibility of an acute 
myocardial infarct with exertion (increased effort due to 
shoulder pain) versus arrhythmia must be considered.  

Report of an autopsy conducted in June 1992 indicates that 
the pathologic diagnoses were nodular hyperplasia of left 
thyroid lobe, and hypertensive cardiovascular disease, with 
left ventricular hypertrophy with moderately severe 
cardiomegaly, focal myocardial fibrosis of posterior lateral 
left ventricular wall, bilateral severe nephrosclerosis, 
generalized visceral congestion and pulmonary edema, and 
history of being found unresponsive at home with history of 
recently diagnosed arrhythmia of unspecified type.  The cause 
of death was again reported as hypertensive cardiovascular 
disease.

A VA medical opinion, dated in May 1995, indicates that the 
physician reviewed the veteran's file and found that there 
was no relationship between the veteran's death and his 
shoulder pain, as there was no evidence of an acute 
myocardial infarction on the postmortem examination, and 
because the shoulder pain he was experiencing was a long-
term, chronic condition.  The physician concluded that the 
veteran's service-connected disabilities did not cause or 
contribute substantially or materially to his death.  

A VA medical opinion, dated in November 1995, indicates that 
the evidence of record did not show that the veteran suffered 
debilitation or general impairment of health.  Therefore, it 
was very unlikely that either his service-connected 
disabilities or the treatment therefore caused debilitation 
or general impairment so as to render him materially less 
capable of resisting the effects of the fatal heart disease.  
A medical opinion, dated in November 1996, states that based 
on a review of the evidence, it was not likely that the 
medications that the veteran was taking for his service-
connected disabilities contributed to the onset or severity 
of his heart condition.  A subsequent medical opinion, dated 
in September 1997, indicates that the veteran's 1975 
diagnosis of tardive dyskinesia, anxious depression, was 
unrelated to his death.  

Service connection is granted for a disability when the 
facts, shown by evidence, establish that the particular 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection can be established for the cause of the veteran's 
death if it is established that a disability incurred or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312.

A claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  38 U.S.C.A. § 5107(a).  In order 
for a claim to be well-grounded, there must be: (1) medical 
evidence of a disability; (2) lay or medical evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus, or link, between the 
inservice disease or injury and the disability.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  Alternatively, the 
second and third Caluza elements may be satisfied by evidence 
of continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet.App. 488, 495 (1997) (Construing 38 C.F.R. § 3.303(b)).  
Also, mption period, and (2) present disability 
from it.  Id.

The Board has considered the evidence of record and finds 
that the claim is not well-grounded.  As mentioned above, the 
veteran died from hypertensive cardiovascular disease.  He 
was not shown to suffer from any cardiovascular disorder 
until many years after separation from service.  The medical 
evidence of record do not indicate any causal nexus with his 
service connected disabilities or any medication taken for 
such disabilities and his death.  The Board notes the June 
1992 statement from the physician which indicates that it is 
possible that a myocardial infarct due to stress was the 
cause of death.  However, the autopsy report clearly 
establishes that hypertensive cardiovascular disease, rather 
than an acute myocardial infarct, was the cause of death.  
The Board has also considered the appellant's assertions; 
however, as a layperson, she is not competent to provide 
medical opinions.  See Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Further, the VA medical opinions, cited above, 
directly contradict her contentions.  Therefore, the Board 
concludes that the claim is not well-grounded.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

